Citation Nr: 0807698	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gynecological disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral foot disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for hypertension and 
heart disease.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to service connection for a leg disability, 
to include leg cramps.  

8.  Entitlement to service connection for a vein disability.

9.  Entitlement to service connection for disability 
exhibited by buttocks pain.

10.  Entitlement to service connection for disability 
exhibited by abdominal pain.

11.  Entitlement to service connection for disability 
exhibited by chest pain/pressure.

12.  Entitlement to an increased (compensable) evaluation for 
removal of a left Gartner's duct cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims on 
appeal.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in June 2007.

The Board notes that recently, the veteran submitted 
documentation pertaining to a right knee injury.  A May 2006 
rating decision denied service connection for a right knee 
disability.  There is no evidence in the claims file 
indicating that the veteran filed a notice of disagreement as 
to that matter.  As such, it is not in appellate status; 
however the RO is instructed to contact the veteran to 
determine whether she is intending to file a new claim for a 
right knee disability.

The matter of entitlement to service connection for dental 
trauma for dental treatment purposes was discussed in the 
veteran's June 2007 hearing testimony, but there is no record 
that the veteran had previously filed a claim for this matter 
and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran, in her hearing testimony 
before the Board dated June 2007, indicated that she is 
currently in receipt of Social Security Administration (SSA) 
benefits at least in part due to her claimed service 
connected disabilities.  Neither this SSA decision, or any of 
the records on which this decision was based, are on file.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, the Board 
must remand this claim so that the relevant SSA records and 
supporting medical documents may be associated with the 
veteran's claims folder.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  As such a notification letter 
has not been sent out in this case, on remand, she must be 
given notice as set forth in Vazquez-Flores. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate  that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The December VCAA letters associated with the claims folder 
advised the veteran what evidence is necessary to 
substantiate the underlying service connection claims for 
gynecological, eye, and bilateral foot disabilities did not 
discuss the basis for the denial in the prior decision.  
Thus, the VCAA letters do not comply with the Kent ruling.  

The service medical records reflect treatment for abdominal 
pain and cramps that were on at least one occasion referred 
to as menstrual cramps.  However, there was an impression of 
gastritis in July 1974.  The veteran has not had a VA 
examination to determine the current nature and etiology of 
any disability exhibited by abdominal pains.  

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of the SSA decision awarding 
disability benefits to the veteran, and 
the evidence on which the decision was 
based.   

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information 
necessary to reopen the claims of 
service connection for gynecological, 
eye, and bilateral foot disabilities; 
(2) notifies the veteran of the reasons 
for the July 1989 and April 1992 denials 
(it was determined that pertinent 
disability was not present in service 
and there was no there was no objective 
evidence of a link between any current 
disability and her period of active 
duty); and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claims (i.e., medical 
evidence establishing that any current 
gynecological, eye, or bilateral foot 
disability is related to or had its 
onset during her period of active duty).  
This notice is outlined by the Court in 
Kent, supra.  The notification letter 
should also advise the veteran of the 
evidence and information that is 
necessary to establish entitlement to 
his underlying service connection claim. 

3.  The RO should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, No. 05-0355 (U.S. Vet. App. 
Jan. 30, 2008).  Specifically, the 
notice should advise the veteran that to 
substantiate her increased rating claim 
for left Gartner's duct cyst, she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or an increase in severity of the 
pertinent disability, and the effect 
that the worsening has on her employment 
and daily life.  

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.   

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

4.  The veteran should be afforded a VA 
gastrointestinal examination to 
determine the nature and etiology of any 
disability exhibited by abdominal pains.  
The claims folder should be made 
available to the examiner prior to the 
examination.  For any disability 
exhibited, the examiner should indicate 
whether there is a 50 percent 
probability or greater that it had its 
clinical onset in service or is 
otherwise related to active duty, 
including the inservice impression of 
gastritis in July 1974.

5.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



